United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 22, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-41545
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CLAIRE MARIE HARRIS,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 2:05-CR-295
                      --------------------

Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Claire Marie Harris appeals the sentence imposed following

her plea of guilty to possession of a counterfeit obligation of

the United States with intent to defraud.   The district court

departed from the Sentencing Guidelines to sentence Harris to 24

months of imprisonment, twice the 12-month maximum under the

Guidelines, on the ground that Harris’s criminal history score

underrepresented the likelihood of repeated criminal wrongdoing.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41545
                                -2-

     We review “both the decision to depart and the extent of

that departure for abuse of discretion.”     United States v.

Desselle, ___ F.3d ___, No. 05-30401, 2006 WL 1381875, *2 (5th

Cir. May 22, 2006).   The district court did not abuse its

discretion by departing on grounds that Harris has repeatedly

committed the same type of crime, Harris was on supervised

release for that same crime, and prior sentences have failed to

deter Harris’s criminal conduct.   See United States v. De

Luna-Trujillo, 868 F.2d 122, 125 (5th Cir. 1989); United States

v. Lee, 358 F.3d 315, 328 (5th Cir. 2004).    Moreover, the 12-

month departure was not an abuse of discretion; we have affirmed

greater departures on similar grounds.     See United States v.

Smith, 417 F.3d 483, 491-92 (5th Cir.), cert. denied, 126 S. Ct.

713 (2005).

AFFIRMED.